Citation Nr: 1451129	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-25 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to May 28, 2014, and a rating in excess of 40 percent from May 28, 2014, forward, for lumbosacral strain with degenerative intervertebral disc disease and spinal stenosis.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy in the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy in the left lower extremity.

4.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to December 1964 and January 1965 to January 1967, with additional service in the Naval and Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Board previously considered this appeal in March 2011 and July 2013.  

In a December 2007 rating decision, the RO denied a rating in excess for 20 percent for the Veteran's lumbar spine disability.  In June 2014, the RO increased the rating for the spine disability from 20 percent to 40 percent, effective May 28, 2014.  This was not a full grant of the benefit sought, and the appeal continues.

In June 2014, the RO also granted service connection for lumbar radiculopathy in the right and left lower extremities as secondary to the spine disability, with an evaluation of 10 percent each, effective April 4, 2003.  Although the Veteran did not expressly appeal these ratings, they are deemed a component of the rating for his lumbar spine disability.

In an August 2009 rating decision, the RO denied entitlement to a TDIU.  In July 2013, the Board found that the issue of TDIU was part and parcel of the increased rating claim and remanded for appropriate action and readjudication.  

The Veteran requested a Board hearing in March 2013, which was scheduled.  However, he withdrew his request via his representative in a June 2013 letter.  The paper claims file and all pertinent records in paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS) have been considered.

In March 2011, the Board found that claims of service connection for a neck disability and headaches had been raised by the evidence.  Accordingly, it referred these claims to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The Board reiterated this referral in its July 2013 remand.  In December 2013, the Veteran requested that those claims be closed.  See report of general information.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ did not associate updated VA treatment records with the claims file, as directed in the prior remand, and there is no indication of efforts to obtain any such records.  The most recent VA treatment records in the file are dated in December 2011 (in Virtual VA).  Although the AOJ referred to treatment records dated from July 2013 to June 2014 in the June 2014 rating decision, no such records are in the paper or electronic claims file.  Therefore, the prior directive was not substantially completed, and a remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records pertinent to the Veteran's lumbar spine and any related neurological disabilities from December 2011 forward.  All requests and responses for the records must be documented in the claims file.  If any identified records cannot be obtained, notify the appellant of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.  

2.  If the Veteran is unemployable due to service-connected disabilities, but he does not meet the schedular percentage threshold for TDIU, refer the TDIU claim to the Director of Compensation Service for extraschedular consideration, as directed by 38 C.F.R. § 4.16(b).  

3.  After completing the above development, readjudicate the issues of an increased rating for the spinal disability, an initial rating for lumbar radiculopathy in the lower extremities, and TDIU.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



